Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, Pennsylvania19103-7098 (215) 564-8000 Michael D. Mabry (215) 564-8011 mmabry@Stradley.com June 10, 2011 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Attn: Mary Cole Re:EGA Emerging Global Shares Trust File Nos. 333-155709 and 811-22255 Ladies and Gentlemen: Pursuant to Rule 485(b) under the Securities Act of 1933, as amended (the “1933 Act”), submitted electronically via the EDGAR system, please find enclosed Post-Effective Amendment No. 11 under the 1933 Act and Post-Effective Amendment No. 13 under the Investment Company Act of 1940, as amended (the “Amendment”), to the Registration Statement of EGA Emerging Global Shares Trust (the “Trust”).The Trust is filing this Amendment for the purpose of adding multiple new series of shares to the Trust, designated as EGShares India Consumer ETF, EGShares India Financials ETF, EGShares India Health Care ETF, EGShares India Industrials ETF, EGShares India Technology ETF,EGShares India Basic Materials ETF, EGShares India Energy ETF,EGShares India High Income Low Beta ETF, EGShares Emerging Markets High Income Low Beta ETF, and EGShares Emerging Markets Food and Agriculture ETF (each individually referred to as a “Fund”, and collectively referred to as the “Funds”).Please note that two series that were part of Post-Effective Amendment No. 7 under the 1933 Act and Post-Effective Amendment No. 9 under the Investment Company Act of 1940, filed on March 17, 2011, EGShares India Telecom ETF and EGShares India Utilities ETF, have been removed for purposes of this filing under Rule 485(b).The Amendment relates only to the Funds and does not affect the prospectuses and statements of additional information of the Trust’s other series. This filing, in our judgment as counsel to the Registrant, does not contain disclosures that would render it ineligible to become effective pursuant to paragraph (b) of Rule 485. If you have any questions or comments regarding this filing, please call me at the above number, or in my absence, Aidan H. O’Connor at (202) 419-8406. U.S. Securities and Exchange Commission June 10, 2011 Page 2 Very truly yours, /s/ Michael D. Mabry Michael D. Mabry cc:Robert C. Holderith James J. Valenti Aidan H. O’Connor Laura Hatch
